REASONS FOR ALLOWANCE
Claims 1-2, 5-9, 12-16, 18-20 are allowed.
The following is a list of the prior art of record and an examiner’s statement of reasons for allowance:
U.S. Patent Publication No. 2018/0314809 ("Mintz")
U.S. Patent Publication No. 2018/0183687 ("Dementev")
U.S. Patent Publication No. 2017/0118294 ("Verma").
The art of Mintz generally discloses a server node may receive a license creation message including a license creation parameter. The server node may acquire, from a blockchain, a license factory smart contract in response to receipt of the license creation message. The license factory smart contract may include license factory logic executable to generate a license smart contract. The server node may generate, based on the license creation parameter and execution of the licensing factory logic, the license smart contract. The license smart contract may include logic executable to validate an access event corresponding to a licensed component configured on a remote device. The server node may append a datablock to the blockchain. The datablock may include the license smart contract. The server node may synchronize the blockchain across a plurality of network nodes. The server node may control access to the licensed component configured on the remote device by execution of the licensing logic.
The art of Dementev generally discloses a system and method provided for managing services and licenses using blockchain technology. An exemplary method includes storing an operator license relating to an operator node associated with a vendor, where the operator license indicates transactional authority of the operator node. Moreover, the method includes executing a transaction relating to a service and/or a license provided to client device; transmitting data relating to the operator license to a blockchain network in which a node in the blockchain network adds the data relating to the operator license as one or more blocks in an existing blockchain; and replicating the transaction to at least one additional node in the blockchain network. As a result, the existing blockchain can be used to verify the transaction authority of the operator node and the transaction between the client device and the operator node.
The art of Verma generally discloses techniques for reducing interference in a network from management and control traffic to functional applications are provided. In one aspect, a method for regulating information flow between monitoring agents and a management server in a network includes the steps of: inserting an interface in the network to access stream-based communications in the network; exporting control and data ports to each of the monitoring agents; receiving requests from one or more of the monitoring agents to establish sessions; and limiting a number of the sessions to open. A system for limiting interference in a network is also provided.
The references of Mintz, Dementev and Verma disclose as previously discussed. The references, however, do not teach at least 
for each instantiated instance of an application of the one or more applications executed locally on a computing device associated with a user, inclusive of a first instance of the application and any instances of the application subsequent to the first instance, retrieving one or more licensing tokens from the pool of licensing tokens for each instance of the application and deducting the one or more licensing tokens for each instance of the application from the finite number of licensing tokens by recording the one or more licensing tokens for each instance of the application as being consumed within the blockchain;
respectively returning the one or more licensing tokens to the pool of licensing tokens associated with each instance of the application upon terminating use of each instance of the application, wherein the returned one or more licensing tokens are recorded as being returned to the pool of licensing tokens in the blockchain and are available for use by an alternative application of the one or more applications; 
executing an agent local to the one or more applications to monitor the usage data of the one or more applications, wherein monitoring the usage data by the agent includes periodically, according to a predetermined schedule, waking from a sleep mode and logging a number of concurrent users of the one or more applications;
extracting the usage data from the one or more applications by the agent via a web service end-point, wherein the agent parses the usage data, converts the usage data into a blockchain data structure associated with a format for storage in the blockchain, and posts the blockchain data structure in a channel associated with the vendor peer and the plurality of customer peers;
providing a usage dashboard on an interface comprising a single access point for all participants associated with the vendor peer and the plurality of customer peers to display metrics associated with the usage data and provision the one or more tokens in the pool of licensing tokens, wherein the usage dashboard pulls the usage information from the blockchain dynamically, and compares the usage information to configuration data stored in an application database. 
The combination of art can reasonably teach the general concepts recited in the claims, however they could not be combined to reasonably teach the unique solution of a digital rights management service that is executed within a blockchain network and is performed on the local device at periodic intervals.
The claims of the instant application are not obvious over Mintz, Dementev and Verma for the reasons given above. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Mintz, Dementev and Verma because they would teach away from the recitation of the claimed invention. 
Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.
Foreign prior art and NPL search was conducted however no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R. MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685